CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Board of Trustees Putnam High Yield Trust: We consent to the use of our report dated October 16, 2008, incorporated in this Registration Statement by reference, to the Putnam High Yield Trustand to the references to our firm under the captions "Financial Highlights" in the Prospectus and "Independent Registered Public Accounting Firm and Financial Statements" in the Statement of Additional Information. /s/ KPMG LLP Boston, Massachusetts December 22, 2008
